DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the display control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the display control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the display control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the display control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 10-13,15-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ahiska (US 2010/0002070, already of record, referred to herein as “Ahiska”) in view of Kwon et al. (US 2014/0003661, already of record, referred to herein as “Kwon”) and Mathieu et al. (US 2013/0141250, referred to herein as “Mathieu”).

Regarding claim 1, Ahiska discloses: An apparatus comprising: 
a processor (Ahiska: Fig. 2, disclosing control circuitry) configured to control simultaneous display of a plurality of cut-out images cut out from respective ranges of a wide-angle moving image (Ahiska: Fig. 5; paragraph [0077], disclosing extraction of multiple regions of interest—e.g., cut-out images—from a wide-angle view; Fig. 12; paragraph [0086], disclosing display of the regions of interest), wherein the ranges correspond to a traveling direction of an imaging apparatus at the time the wide-angle moving image was captured (Ahiska: paragraphs [0056] and [0057], disclosing motion detection and tracking of an object to emulate camera motion such as pan, tilt, and zoom and use of the tracked objects to determine a region of interest from the wide angle view—e.g., that the region of interest is set based on the emulated pan, tilt, and zoom of an imaging apparatus)… 

wherein the traveling direction is determined based on sensor data detected at the time the wide-angle moving image was captured, and 
wherein a layout of the display areas on the display is based on at least a movement speed of the imaging apparatus that captured the wide-angle moving image.
However, Kwon discloses: wherein the traveling direction is determined based on sensor data detected at the time the wide-angle moving image was captured (Kwon: paragraph [0019], disclosing a motion sensor and motion processor; paragraphs [0022] and [0023], disclosing that the motion sensor and processor generate camera motion data regarding translation of the camera; paragraph [0028], disclosing object tracking based on the determined camera motion data).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the movement determination of Kwon in apparatus of Ahiska.
One would have been motivated to modify Ahiska in this manner in order to better track simultaneous targets and targets that may be occluded in an image (Kwon: paragraphs [0003] through [0006]).
Ahiska and Kwon do not explicitly disclose: wherein a layout of the display areas on the display is based on at least a movement speed of the imaging apparatus that captured the wide-angle moving image.
However, Mathieu discloses: wherein a layout of the display areas on the display is based on at least a movement speed of the imaging apparatus that captured the wide-angle moving image (Mathieu: paragraph [0014], disclosing a camera associated with a moving vehicle; paragraphs [0016] and [0017], disclosing an EVS display to display acquired images; Fig. 4, paragraph [0030], disclosing control of displayed images based on vehicle inputs; paragraph [0032], disclosing that the inputs may include the vehicle—and associated camera—speed).

One would have been motivated to modify Ahiska and Kwon in this manner in order to better aid a user in tracking important information (Mathieu: paragraph [0005]).

	Regarding claim 2, Ahiska, Kwon, and Mathieu disclose: The display control unit according to claim 1, wherein the sensor data is gyro sensor data or acceleration sensor data (Kwon: paragraph [0022], disclosing use of acceleration or gyroscope sensors).
	The motivation for combining Ahiska, Kwon, and Mathieu has been discussed in connection with claim 1, above.

	Regarding claim 3, Ahiska, Kwon, and Mathieu disclose: The display control unit according to claim 1, wherein the processor is configured to control simultaneous display of the plurality of cut-out images and another cut-out image (Ahiska: Fig. 12, paragraph [0086], disclosing simultaneous display of the plurality of cutout images and another cut-out image), wherein the another cut-out image is cut out from a another range of the wide-angle moving image (Ahiska: Fig. 12, disclosing cut-out images of difference sizes—e.g., ranges), and wherein the another range corresponds to a direction opposite the translation direction of the imaging apparatus that captured the wide-angle moving image (Kwon: paragraph [0060], disclosing determination of a translation pose of a tracked target object; paragraph [0005], disclosing tracking of multiple target objects—e.g., including objects moving in an opposite direction).
The motivation for combining Ahiska, Kwon, and Mathieu has been discussed in connection with claim 1, above.

claim 5, Ahiska, Kwon, and Mathieu disclose: The display control unit according to claim 1, wherein the layout of the display areas on the display is further based on at least one of a distance of a subject of one of the cut-out images or an amount of motion of a subject of one of the cut-out images (Kwon: paragraph [0060], disclosing estimation of a translation of the target object; Ahiska: paragraph [0057], disclosing determination and display of the region of interest based on the target tracking).
The motivation for combining Ahiska, Kwon, and Mathieu has been discussed in connection with claim 1, above.

Regarding claim 6, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 7, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 8, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 11, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

claim 12, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 21, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahiska in view of Kwon and Mathieu as applied to claim 1/6/11/16 above, and further in view of Motomura et al. (US 2009/0268079, already of record, referred to herein as “Motomura”).

Regarding claim 4, Ahiska, Kwon, and Mathieu disclose: The display control unit according to claim 1, wherein the processor is configured to control simultaneous display of the plurality of cut-out images and another cut-out image (Ahiska: Fig. 12, paragraph [0086], disclosing simultaneous display of the plurality of cutout images and another cut-out image), wherein the another cut-out image is cut out from a another range of the wide-angle moving image (Ahiska: Fig. 12, disclosing cut-out images of difference sizes—e.g., ranges)…
	Ahiska, Kwon, and Mathieu do not explicitly disclose: wherein the another range corresponds to a direction of a sound source.
	However, Motomura discloses: wherein the another range corresponds to a direction of a sound source (Motomura: paragraph [0054], disclosing direction of a sound source and setting an image frame area according to a position of the sound source).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the sound direction detection of Motomura in the apparatus of Ahiska, Kwon, and Mathieu.
	One would have been motivated to modify Ahiska, Kwon, and Mathieu in this manner in order to permit automatic capture of an important area in the camera’s view in more detail (Motomura: paragraph [0155]).

claim 9, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009.  The examiner can normally be reached on M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484